Filed 4/25/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 87







State of North Dakota, 		Plaintiff and Appellee



v.



Lekemia D’Andre Caster, 		Defendant and Appellant







No. 20160335







Appeal from the District Court of Burleigh  County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Tessa M. Vaagen, Assistant Burleigh County State’s Attorney, 514 E. Thayer Ave., Bismarck ND 58501, for plaintiff and appellee.



Kent M. Morrow, 103 S. Third St., Ste. 6, Bismarck ND 58501, for defendant and appellant.

State v. Caster

No. 20160335



Per Curiam
.

[¶1]	Lekemia Caster appeals from an amended criminal judgment revoking his probation.  Caster argues the district court erred by not granting a continuance and by proceeding with the hearing even though criminal charges were pending which arise out of the acts for which revocation was sought.  We affirm under N.D.R.App.P. 35.1(a)(4) and (7).  
See, e.g.
, 
State v. McAvoy
, 2008 ND 204, ¶ 9, 757 N.W.2d 394 (holding district court did not abuse its discretion by proceeding with revocation hearing when criminal proceedings arising out of the acts for which revocation was being sought were pending); 
State v. Wetzel
, 2011 ND 218, ¶ 11, 806 N.W.2d 193 (concluding State was not prohibited from seeking to revoke probation on the basis of allegations that probationer committed a new offense after he was acquitted in the criminal case of committing the same offense).   

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Jerod E. Tufte